TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00372-CR


                              Cameron Mitchell Moore, Appellant

                                                v.

                                  The State of Texas, Appellee


                FROM THE 428TH DISTRICT COURT OF HAYS COUNTY
       NO. CR-18-0166, THE HONORABLE WILLIAM R. HENRY, JUDGE PRESIDING



                             MEMORANDUM OPINION


PER CURIAM

                 Cameron Mitchell Moore was charged with aggravated kidnapping, stalking,

attempted capital murder, and two counts of violating a protective order. See Tex. Penal Code

§§ 15.01, 19.03, 20.04, 25.07(g), 42.072. After a trial, Moore was acquitted of aggravated

kidnapping, was acquitted of attempted capital murder but was convicted of the lesser offense

of assault family violence, and was convicted of stalking and of both counts of violating a

protective order.    See id. §§ 22.01, 25.07(g), 42.072.   Moore was sentenced to ten years’

imprisonment for each offense. See id. § 12.34. Moore appealed the district court’s judgments

of conviction.

                 Moore’s court-appointed attorney on appeal filed a motion to withdraw supported

by a brief concluding that the appeal is frivolous and without merit. See Anders v. California,

386 U.S. 738, 744-45 (1967); Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009).
After filing the Anders brief, however, Moore’s counsel informed this Court that Moore was

charged with three other felonies that are still pending and that Moore has been declared

incompetent to stand trial in at least one of those cases. Because Moore has been declared

incompetent and will be transferred to a mental-health facility, Moore’s attorney asked this Court

to abate the appeal in order to allow Moore the opportunity to exercise his rights under Anders

(e.g., to review the record and prepare his own pro se brief) after he has regained competency.

               We agree with Moore’s attorney’s suggestion.         Accordingly, we suspend all

appellate deadlines and abate this appeal until Moore’s attorney notifies this Court that Moore

has been declared competent. See Tex. R. App. P. 2. Upon receiving notice from Moore’s

attorney, this Court will reinstate the appeal, and the applicable 30-day deadline for filing a pro

se brief will start to run from the day of reinstatement. When Moore is declared competent, his

attorney is instructed to resend the previously filed Anders brief along with a letter setting out

Moore’s rights under Anders as well as the new deadline for filing a pro se brief. In the interim,

Moore’s counsel is ordered to file status reports with this Court every 180 days regarding the

status of Moore’s competency.



Before Chief Justice Rose, Justices Baker and Triana

Abated

Filed: January 16, 2020

Do Not Publish




                                                2